ALLOWANCE
Claims 1-29 are allowed.

Priority
This application has claimed the benefit of PRO Application Number 63/022,771 filed on 05/11/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Chaudhri (US 2009/0158193 A1) and Kim (US 2013/0033643 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 28-29.
The prior art of record teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: determine whether a shortcut criteria is met [Chaudhri: Figs. 2, 5, (202, 501), Paras. 67, 82, user invokes dashboard layer (i.e. display widgets); Kim: Fig. 60, (S6005), Para. 174, receive start command (i.e. voice or motion input)]; in accordance with a determination that Chaudhri: Figs. 2, 9, (206, 801, 901), Paras. 67, 89, display the widget menu and configured widgets; Kim: Figs. 60, 61, (S6020, 811-820), Paras. 176, 194, display voice assistance items]; perform the first task while displaying the first affordance corresponding to the first task of the shortcut [Chaudhri: Fig. 22, Para. 190, user can interact (i.e. play, pause, rewind, fast forward) with music widget; Kim: Figs. 8-10, 60, (S6035), Paras. 133, 177-178, perform control action]. 

However, the prior art of record does not teach determine whether the first task of the shortcut can be completed without displaying an application interface corresponding to the first task; and in accordance with a determination that the first task of the shortcut cannot be completed without displaying the application interface corresponding to the first task: display the application interface corresponding to the first task; and complete the first task using the application interface. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of in accordance with a determination that the first task of the shortcut cannot be completed without displaying the application interface corresponding to the first task: display the application interface corresponding to the first task; and complete the first task using the application interface, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179